from those raised in his previous petitions. 3 See NRS 34.810(1)(b)(2); NRS
                      34.810(2). Appellant's petition was procedurally barred absent a
                      demonstration of good cause and actual prejudice.        See NRS 34.726(1);
                      NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                      pleaded laches, appellant was required to overcome the rebuttable
                      presumption of prejudice. NRS 34.800(2). Based upon our review of the
                      record on appeal, we conclude that the district court did not err in denying
                      the petition as procedurally barred for the reasons discussed below.
                                    In an attempt to overcome the procedural bars, appellant
                      claimed that he had new evidence, not presented to the jury, that
                      demonstrated that he was actually innocent. Appellant claimed, based
                      on an article in the Las Vegas Review Journal, that the DNA evidence
                      used at his trial may have been tainted because a DNA technician made
                      an error in another case. Appellant did not demonstrate actual innocence
                      because he failed to show that "it is more likely than not that no
                      reasonable juror would have convicted him in light of. . . new evidence."
                      Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo,
                      513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117 Nev. 860, 887, 34
                      P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920,
                      922 (1996).
                                    Appellant also claimed that he was actually innocent because
                      a witness recanted his testimony. This court has previously rejected this

                            3Singerv State, Docket No. 23916 (Order Dismissing Appeal, July
                      28, 1995); Singer v. State, Docket Nos. 29029, 29547, 29910 (Order
                      Dismissing Appeals and Denying Petition for Rehearing or Clarification,
                      February 24, 1998); Singer v. State, Docket No. 38561 (Order of
                      Affirmance, June 27, 2002); Singer v. State, Docket No. 47725 (Order of
                      Affirmance, December 21, 2006).


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A      4:7_
             021
claim, Singer v State, Docket No. 23916 (Order Dismissing Appeal, July
28, 1995); Singer v. State, Docket Nos. 29029, 29547, 29910 (Order
Dismissing Appeals and Denying Petition for Rehearing or Clarification,
February 24, 1998); Singer v. State,       Docket No. 38561 (Order of
Affirmance, June 27, 2002), and further litigation of this claim is barred
by the doctrine of law of the case. Hall v. State, 91 Nev. 314, 315-16, 535
P.2d 797, 798-99 (1975). We therefore conclude that the district court did
not err in denying appellant's petition as procedurally barred, and we
             ORDER the judgment of the district court AFFIRMED. 4



                                                                  J.
                                   Hardesty




cc: Hon. James M. Bixler, District Judge
     Maury A. Singer
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk


      4 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.



                                     3